UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                      Before
                          COOK, GALLAGHER, and HAIGHT
                             Appellate Military Judges

                          UNITED STATES, Appellee
                                        v.
                    Private First Class SHAWN N. DELLISS
                         United States Army, Appellant

                                   ARMY 20120349

         Headquarters, United States Army Cadet Command and Fort Knox
                        Timothy Grammel, Military Judge
             Colonel Robert J. Cotell, Staff Judge Advocate (pretrial)
        Colonel Christopher T. Fredrikson, Staff Judge Advocate (post-trial)


For Appellant: Major Jacob D. Bashore, JA; Captain Jack D. Einhorn, JA (on brief).

For Appellee: Major Robert A. Rodrigues, JA (on brief).

                                      22 May 2013

                             ------------------------------------
                               SUMMARY DISPOSITION
                             ------------------------------------

Per Curiam:

       A military judge sitting as a special court-martial convicted appellant,
pursuant to his pleas, of absence without leave terminated by apprehension, in
violation of Article 86, Uniform Code of Military Justice, 10 U.S.C. § 886 (2006)
[hereinafter UCMJ]. The military judge sentenced appellant to a bad-conduct
discharge, confinement for eight months, forfeiture of $944.00 pay per month for
eight months, and reduction to the grade of E-1. The convening authority approved
only so much of the sentence as provided for a bad-conduct discharge, confinement
for five months, forfeiture of $944.00 pay per month for eight months, and reduction
to the grade of E-1.

        According to a pretrial agreement, the convening authority agreed to
disapprove any confinement in excess of six months. Then, after a defense
complaint of untimely post-trial processing and recommendation by the staff judge
advocate to reduce the sentence to confinement on the basis of the “extended post-
trial processing time,” the convening authority, at action, disapproved any
confinement in excess of five months. We note, however, at the time of action,
appellant had already served the entirety of the adjudged sentence to confinement
DELLISS— ARMY 20120349

and the convening authority’s action approved the adjudged forfeiture of $944.00
pay per month for eight months, leaving appellant with no meaningful relief.
Therefore, in order to effectuate the clear intent of the convening authority to
provide meaningful relief, and in the spirit of judicial economy, we will grant
appropriate relief.

       On consideration of the entire record and the matters personally raised by
appellant pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), the
findings of guilty are AFFIRMED. Only so much of the approved sentence as
provides for a bad-conduct discharge, confinement for five months, forfeiture of
$944.00 pay per month for four months, and reduction to the grade of E-1 is
AFFIRMED. All rights, privileges, and property of which appellant was deprived by
virtue of that portion of his sentence set aside by this decision are hereby ordered
restored. See UCMJ arts. 58(b), 75(a).



                                      FOR
                                      FOR THE
                                          THE COURT:
                                              COURT:




                                      MALCOLM H. SQUIRES, JR.
                                      MALCOLM H. SQUIRES, JR.
                                      Clerk of Court
                                      Clerk of Court




                                         2